Exhibit 10.1

AMENDMENT TO THE POWERWAVE TECHNOLOGIES, INC. EXTENDED AND RESTATED 1996
EMPLOYEE STOCK PURCHASE PLAN

Section 10.1 shall be revised to read in full as:

10.1 Limitations on Purchase of Shares. The maximum number of shares of Company
Stock that shall be made available for sale under the Plan shall be 1,890,953
shares, subject to adjustment under Section 10.4 below. The shares of Company
Stock to be sold to Participants under the Plan will be issued by the Company.
If the total number of shares of Company Stock that would otherwise be issuable
pursuant to rights granted pursuant to Section 6.1 of the Plan at the Purchase
Date exceeds the number of shares then available under the Plan, the Company
shall make a pro rata allocation of the shares remaining available in as uniform
and equitable manner as is practicable. In such event, the Company shall give
written notice of such reduction of the number of shares to each participant
affected thereby and any unused payroll deductions shall be returned to such
participant if necessary.